DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
Response to Arguments
Applicant’s arguments, see Pages 8-12, filed 1/31/2022, with respect to the rejection(s) of claim(s) 1-4, 7, 12-13, 16, and 19-23, and 25-30 under USC 112 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Varcoe (US 2019/0365266 A1) as previously cited, in view of Mruthyunjaya (US 2013/0132109 A1), further in view of Shadforth (US 2020/0211713 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 13, 16, 19-20, 26-27, 31-32, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Varcoe (US 2019/0365266 A1) as previously cited, in view of Mruthyunjaya (US 2013/0132109 A1) (both cited previously), further in view of Shadforth (US 2020/0211713 A1).
Regarding claim 1, Varcoe discloses a biomagnetic field sensor system for diagnostic evaluation of a cardiac condition of an individual (Fig. 1), comprising: an array of biomagnetic field sensors configured to sense an electromagnetic field associated with a heart of the individual and generate electromagnetic field data therefrom (Para. 39 array of sensors), a computer processor coupled to the array of biomagnetic field sensors; a memory configured to store the electromagnetic field data generated by the array of biomagnetic field sensors (eg. Para 178); and a non-transitory computer-readable medium encoded with a computer program including instructions that, when executed by the computer processor, cause the computer processor to: receive the electromagnetic field data (eg. Para. 177, computer program); and generate a diagnostic evaluation of a cardiac condition of the individual based at least in part on an analysis of the electromagnetic field data (eg. Para. 2, 221, cardiac information not contained in an ECG, Fig. 1, Para. 201). Varcoe does not disclose a healthcare provider portal configured to be used by a healthcare provider of the individual, a patient portal configured to be used by the individual, a computer server configured to operatively communicate with the healthcare provider portal and the patient portal, the computer server to provide a healthcare server related to a first and second user wherein the healthcare service is accessed by the users via user interfaces of the provider portal and patient portal respectively, wherein the user interface comprises an application 
Mruthyunjaya teaches a healthcare platform (eg. Para. 30) to facilitate remote patient management and medical device management, a healthcare provider portal configured to be used by a healthcare provider of the individual (Para. 84, provider portal 404), a patient portal configured to be used by the individual (eg. Para. 85, patient portal 406), a server configured to operatively communicate with the healthcare provider portal, the patient portal, or both (eg. Para. 100, server 400), a healthcare service module that facilitates the access to health service through the healthcare provider related to disease conditions sensed from the medical device (eg. Para. 34 and 88, and an application module that provides an interface to healthcare service by the healthcare provider and patient portals (eg. Para. 34, 67, and 83, module 302) and communication/messaging modules for physician and patient communication (eg. Para. 44-50, Fig. 6, Para. 105-106).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Varcoe to have a remote patient/provider portal as taught by Mruthyunjaya to allow to provide a system and method for remote management of patients where healthcare professionals can modify workflow including, but not limited to, vitals 
collection sequence, hospital in-patient related processes, personalized questions and various important alerts to patients (eg. Para. 4).
Shadforth teaches a non-invasive device that employs machine learning algorithms to determine the presence or non-presence of coronary artery disease (eg. Para. 26, 80, 84, and 136-141).
It would have been obvious to have combined the invention of Varcoe, Mruthyunjaya, and Shadforth with the machine learning algorithms on electromagnetic field data as taught by Shadforth to better predict the presence and nature of the coronary artery diseases in patients and improve accuracy and classification (eg. Shadforth, Para. 136-141).
Regarding claim 13, The combined invention of Varcoe, Mruthyunjaya, and Shadforth discloses the computer processor is configured to further filter the magnetic field (Para. 85).
Regarding claim 16, The combined invention of Varcoe, Mruthyunjaya, and Shadforth discloses the computer processor is configured to further generate a visual representation of the electromagnetic field comprising a waveform (eg. Para. 133-135, 148, 154).
Regarding claim 19, The combined invention of Varcoe, Mruthyunjaya, and Shadforth discloses the array of biomagnetic field sensors comprises optically pumped magnetometer sensors, magnetic induction sensors, magneto-resistive sensors, SQUID sensors, or a combination thereof (Para. 72).
Regarding claim 20, The combined invention of Varcoe, Mruthyunjaya, and Shadforth discloses a visual representation of the electromagnetic field data (eg. Varcoe, Para. 135 display of false color image indicative of derivative of time varying magnetic field).
Regarding claim 26, The combined invention of Varcoe, Mruthyunjaya, and Shadforth discloses the healthcare provider portal and the patient portal provide user authentication of the first and second users via the first and second user interfaces, respectively (eg. Mruthyunjaya, Para. 54, 57, and 108).
Regarding claim 27, The combined invention of Varcoe, Mruthyunjaya, and Shadforth discloses the tissue, the organ, or the body part of the individual is a heart of the individual, and wherein the abnormality comprises a cardiac abnormality (eg. Varcoe, Para. 2, 201, 221, Fig. 1).
Regarding claim 31, The combined invention of Varcoe, Mruthyunjaya, and Shadforth discloses wherein receiving the electromagnetic field data comprises receiving a computer simulation comprising the electromagnetic field data coded into an image or representation of an organ or other tissue, an image or representation of a flow of a fluid, or an image or representation of a flow of electric current (eg. Shadforth Fig. 1-5H, Para. 87-90, Fig. 13-16F).
Regarding claim 32, The combined invention of Varcoe, Mruthyunjaya, and Shadforth receiving the electromagnetic field data comprises receiving a medical record, a diagnosis, a lab value, a vital sign, a prognosis, an electrocardiogram, a radiology image, an electroencephalogram, or a pathology report (eg. Shadforth Para. 31, Fig. , Para. 76-79 reports).
Regarding claim 34, The combined invention of Varcoe, Mruthyunjaya, and Shadforth the analysis result is a classification value indicating which of a plurality of categories a sample is likely to fall into (Eg. Shadforth Para. 80 machine learning classifier serving as predictor modules).
Regarding claim 35, The combined invention of Varcoe, Mruthyunjaya, and Shadforth the analysis result is indicative of a location, type of, and present conditions associated with an abnormality (Eg. Shadforth Para. 80).

Claims 2-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Varcoe (US 2019/0365266 A1) in view of Mruthyunjaya (US 2013/0132109 A1) further in view of Shadforth (US 2020/0211713 A1) in view of Seki (US 2004/0106863 A1) (cited previously).
Regarding claim 2, The combined invention of Varcoe, Mruthyunjaya, and Shadforth discloses claim 1, but does not disclose a shield configured to shield at least a portion of a body of the individual from one or more environmental magnetic fields.
Seki discloses a biomagnetic field sensor system with sensors (eg. Fig. 11-12, Para. 77) with a magnetic shielding cover (eg. Fig. 11, Para. 3 and 12, permalloy shielding material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of Varcoe with the teachings of Seki to further help reduce environmental fields from interfering with the diagnostics (Varcoe, Para. 169, while The combined invention of Varcoe, Mruthyunjaya, and Shadforth discloses a preferred embodiment being functional without external shielding, it is possible to be used in a shielded environment if desired).
Regarding claim 3, the combined invention of Varcoe, Mruthyunjaya, Shadforth, and Seki discloses the shield is configured to at least partially enclose the at least the portion of the body of the individual (eg. Seki, Fig. 1, shielding 6 enclosing body)
Regarding claim 4, the combined invention of Varcoe, Mruthyunjaya, Shadforth, and Seki discloses the at least the portion of the body of the individual is at least a portion of a chest of the individual (eg. Seki, Fig. 1, shielding 6, enclosing the body).
Regarding claim 7, the combined invention of Varcoe, Mruthyunjaya, Shadforth, and Seki discloses the shield comprises a permalloy or a mumetal (Eg. Seki, Para. 3, permalloy).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over by Varcoe (US 2019/0365266 A1) in view of Mruthyunjaya (US 2013/0132109 A1) further in view of Shadforth (US 2020/0211713 A1) in view of Okada (US 2013/0038325 A1) (cited previously).
Regarding claim 12, The combined invention of Varcoe, Mruthyunjaya, and Shadforth discloses the invention of claim 1, but does not disclose the array of biomagnetic field sensors is arranged to match a generalized contour of a portion of a body of the individual.
Okada teaches a magnetic field sensor array that is conformed into different shapes (Eg. Fig. 4c).
It would have been obvious to have combined the invention of Varcoe, Mruthyunjaya, and Shadforth with the contouring as taught by Okada to allow the array to conform optimally to the shape of the sample containing the currents of interest (Eg. Okada Para. 39 and 42) and improve the quality of detected signals.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Varcoe (US 2019/0365266 A1) as previously cited, in view of Mruthyunjaya (US 2013/0132109 A1) further in view of Shadforth (US 2020/0211713 A1), further in view of Moore (US 20090172773 A1) (cited previously).

Regarding claim 21, The combined invention of Varcoe, Mruthyunjaya, and Shadforth discloses the invention of claim 1, but does not disclose an interactive electronic medical record or an interactive medical image of the individual.
Moore teaches a healthcare service comprising an interactive electronic medical record (eg. Para. 60 and 592).
It would have been obvious to one of ordinary skill in the art to have combined the invention of Varcoe, Mruthyunjaya, and Shadforth with the interactive medical record as taught by Moore to improve healthcare delivery (eg. Para. 318).
Regarding claim 22, the combined invention of Varcoe, Mruthyunjaya, Shadforth and Moore discloses the healthcare service comprises an interactive electronic medical record management service (eg. Moore, Para. 60 and 592)

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Varcoe (US 2019/0365266 A1) as previously cited, in view of Mruthyunjaya (US 2013/0132109 A1), further in view of Shadforth (US 2020/0211713 A1), further in view of Raina (US 20170352158 A1) (cited previously).
Regarding claim 23, The combined invention of Varcoe, Mruthyunjaya, and Shadforth discloses the the invention of claim 1, but does not disclose the healthcare service comprises an interpretation of a medical image of the individual.
Raina teaches a healthcare service that provides an interpretation of a medical image (eg. Fig. 6, Para. 76 and 79).
It would have been obvious to have combined the invention of Varcoe, Mruthyunjaya, and Shadforth with the medical image interpretation as taught by Raina in order to gain an advantage of increasing efficiencies in the health care system (eg. Raina, Para. 4).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Varcoe (US 2019/0365266 A1) as previously cited, in view of Mruthyunjaya (US 2013/0132109 A1), further in view of Shadforth (US 2020/0211713 A1), further in view of Salwan (US 2006/0277075 A1) (cited previously).
Regarding claim 25, The combined invention of Varcoe, Mruthyunjaya, and Shadforth discloses the invention of claim 1, but does not disclose the patient portal receives at least one of a text, an audio, and a video transmission from the second user via the second user interface, and wherein a second patient portal provides the at least one of the text, the audio, and the video transmission to a third user via a third user interface of a third user.
Salwan teaches a patient portal communication interface configured to provide transmission from a patient portal to another patient portal (eg. Fig. 1, Para. 80 and 177). 
It would have been obvious to have combined the invention of Varcoe, Mruthyunjaya, and Shadforth with the patient to patient transmission as taught by Salwan to improve the quality of healthcare services nationwide (eg. Salwan, Para. 293).

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Varcoe (US 2019/0365266 A1) as previously cited, in view of Mruthyunjaya (US 2013/0132109 A1), further in view of Shadforth (US 2020/0211713 A1), further in view of Shusterman (US 2006/0122525 A1) (cited previously).
Regarding claim 28, The combined invention of Varcoe, Mruthyunjaya, and Shadforth discloses the invention of claim 27, but does not disclose cardiac abnormality comprises ischemia or coronary artery disease (CAD).
Shusterman discloses an MCG system that detects cardiovascular abnormalities such as coronary artery disease (eg. Fig. 1, Para. 61).
It would have been obvious to have combined the invention of Varcoe, Mruthyunjaya, and Shadforth with the MCG detection tailored for specific cardiac abnormalities as taught by Shusterman to allow detection of specific primary elements personalized to each individual (eg. Shusterman, Para. 43).
Regarding claim 29, the combined invention of Varcoe, Mruthyunjaya, Shadforth and Shusterman discloses visual representation comprises a magnetocardiogram (MCG) (eg. Shusterman, Abstract).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Varcoe (US 2019/0365266 A1) as previously cited, in view of Mruthyunjaya (US 2013/0132109 A1), further in view of Shadforth (US 2020/0211713 A1), further in view of Suzuki (US 2003/0097056 A1) (cited previously).
Regarding claim 30, The combined invention of Varcoe, Mruthyunjaya, and Shadforth discloses the invention of claim 1, but does not disclose visual representation comprises an electric current map.
Suzuki teaches a magnetic field sensor system that generates a magnetic field data with arrows indicating the directions of currents (eg. Para. 71).
It would have been obvious to have combined the invention of Varcoe, Mruthyunjaya, and Shadforth with the current directions as taught by Suzuki to provide further information on the magnetic fields generated by the tissue for more accurate diagnoses.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Varcoe (US 2019/0365266 A1) as previously cited, in view of Mruthyunjaya (US 2013/0132109 A1), further in view of Shadforth (US 2020/0211713 A1), further in view of Droitcour (US 2010/0152600 A1).

Regarding claim 33, The combined invention of Varcoe, Mruthyunjaya, and Shadforth discloses the invention of claim 1, but does not disclose receiving the electromagnetic field data comprises receiving an audio encoding of the electromagnetic field data.
Droitcour discloses a non-invasive heart monitoring device that uses a Cepstrum based method to modulate the cardiac and non-cardiac signals (eg. Abstract, Para. 31, 53, and 493).
It would have been obvious to have combined the invention of Varcoe, Mruthyunjaya, and Shadforth with the Cepstrum based method as taught by Droitcour to filter the measured signals to differentiate between harmonics and noise energy to create a cleaner cardiac signal for better diagnosis (eg. Droitcour, Abstract, and Para. 493).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792